DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 1/5/2020, with respect to the 35 U.S.C. 103 rejections of claim 1 have been fully considered and are persuasive. However, the amendments to the claim require limitations which were not previously presented, require further search and, therefore, the claims are not being entered. To the extent, however, that the arguments have been considered in light of the current rejection, an explanation of how the arguments are persuasive is provided below. 
Applicant argues that the combination of Dohrer, Dutt, Bonke and Vinck fail to teach the new limitations of the third layer having a coefficient of friction greater than 0.5 and a cling force of greater than 20 such that layer A, which the examiner considers as the second layer, and layer C, which the examiner considers as the third layer, have opposing cling properties. 
The examiner first notes that the amendment of the coefficient of friction being greater than 0.5 does not overcome the reference of Dohrer such that Dohrer teaches layer C having a coefficient of friction less than 2, which overlaps with the newly amended range from 0.5 to 2 (Col. 2, Lines 65-68). However, Dohrer does teach the cling force of layer C is negligible and fails to teach the cling force being greater than 20 (Col. 2, Lines 37-40). Therefore, the rejection of 11/12/2020 is overcome, however, as noted above, the claims now require limitations which were not previously presented and a further search is required beyond the time allotted in the AFCP 2.0 program. As such, the claims are not entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783